EXHIBIT 13
                                                 Redacted [Government Informant]
               Redacted [Government Informant]




              Redacted [Government Informant]




Redacted




   Redacted
                                           Redacted [Government Informant]




Redacted [Government Informant]




                                            Redacted

         Redacted [Government Informant]
Redacted
                                                  Redacted




         Redacted [Government Informant]




                Redacted [Government Informant]




Redacted [Government Informant]
Redacted [Government Informant]




Redacted [Government Informant]




Redacted [Government Informant]
